[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] CORRECTED RULING AFTER HEARING ON PLAINTIFF'S AND DEFENDANT'S MOTIONS TO OPEN JUDGMENT
After hearing on these motions, the court has referred to the transcript in which the issue of bifurcation was addressed.
It appears that counsel did not envision the entry of judgment, but only this court's decision as to liability and damages. This would be applicable only as to the second count.
In responding to the defendant's motion for articulation, the court mis-named the counts and stated its Memorandum of Decision was addressing the first count, rather than the second.
Therefore, the judgment as such reflected in the court's decision of September 6, 2002 is reopened and vacated.
In all other respects, the findings of said decision addressing the second count remain and the defendant is found liable for the balance of the commission, $15,990 and attorneys fees and costs of $21,952.18. He is also entitled to interest which will have to be recalculated at a future date.
Anthony V. DeMayo
Judge Trial Referee CT Page 1926